722 S.E.2d 923 (2012)
314 Ga. App. 92
DUVALL
v.
The STATE.
No. A10A1767.
Court of Appeals of Georgia.
February 13, 2012.
Teresa Lynn Smith, James C. Bonner, Jr., Athens, for Appellant.
William Kendall Wynne, Jr., Dist. Atty., T. Buckley Levins, Asst. Dist. Atty., for appellee.
BLACKWELL, Judge.
Our earlier decision in this case, Duvall v. State, 305 Ga.App. 545, 699 S.E.2d 761 (2010), was reversed by the Supreme Court of Georgia, Duvall v. State, 289 Ga. 540, 712 S.E.2d 850 (2011). We now vacate our earlier decision, and we adopt the opinion and decision of the Supreme Court as our own. We also adopt as our own that portion of Division 3 of our earlier decision in which we held that the admission of certain similar transaction evidence was error.[1] We reverse the judgment below and remand for a new trial, consistent with the opinion of the Supreme Court and with this opinion.
Judgment reversed and, case remanded.
BARNES, P.J., and DILLARD, J, concur.
NOTES
[1]  The Supreme Court did not address the issues decided in Division 3 of our earlier decision.